The court is of opinion that the complainants are entitled to the offices of ward and city committees of the democratic party in the city of Pawtucket, as claimed. Under Pub. Laws, cap. 662, § 13, January, 1899, the board of aldermen of Pawtucket had full power "to recount said ballots and to hear and determine all questions raised for or against the counting of the same or of any thereof, and such recount shall stand as the true record and result of the vote cast at such caucus," etc.
This is a judicial power which cannot be reviewed. Weeden
v. Richmond, 9 R.I. 128. Errors of a subordinate judicial tribunal can only be reviewed on certiorari, no appeal being provided for in the act.
An order ousting the respondents and declaring the petitioners entitled to the offices will be entered.